NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 18a0465n.06

                                           No. 16-3595

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                 Sep 07, 2018
 CARLTON ROBINSON,                                       )                   DEBORAH S. HUNT, Clerk
                                                         )
        Petitioner-Appellant,                            )
                                                         )       ON APPEAL FROM THE
 v.                                                      )       UNITED STATES DISTRICT
                                                         )       COURT FOR THE
 UNITED STATES OF AMERICA,                               )       NORTHERN DISTRICT OF
                                                         )       OHIO
        Respondent-Appellee.                             )



       Before: GILMAN, KETHLEDGE, and BUSH, Circuit Judges.

       KETHLEDGE, Circuit Judge. Carlton Robinson moved to vacate his sentence under

28 U.S.C. § 2255, arguing that he no longer qualifies as a career offender after Johnson v. United

States, 135 S. Ct. 2551 (2015). The district court denied the motion. We affirm.

       In 2002, Robinson pled guilty to two federal offenses: being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1), and possession with intent to distribute crack

cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). In his plea agreement, Robinson

conceded that his two prior state convictions for robbery and for the preparation of drugs for sale

both qualified as “crimes of violence,” and that he thus qualified as a career offender under the

federal sentencing guidelines. As a result, Robinson received an enhanced sentence of 262

months’ imprisonment.

       Robinson now argues that his conviction for robbery no longer qualifies as a “crime of

violence” and thus that he no longer qualifies as a career offender. Specifically, Robinson contends
No. 16-3595, Robinson v. United States


that Johnson—which declared the residual clause of the Armed Career Criminal Act

unconstitutional—applies to an identical provision of the then-mandatory federal sentencing

guidelines, which defined a “crime of violence” at the time of his sentencing. Compare 28 U.S.C.

§ 924(e)(2)(B)(ii), with U.S.S.G. § 4B1.2(a)(2) (2002).

       To seek post-conviction relief, Robinson must show that the Supreme Court has

“recognized” a new right. See 28 U.S.C. § 2255(f)(3). To that end, Robinson argues that in

Johnson the Court recognized a new constitutional right that extends to mandatory sentencing

schemes. But as Robinson acknowledges, we have previously held that the “right . . . recognized

by the Supreme Court” in Johnson does not extend to the federal sentencing guidelines—whether

mandatory or not. Raybon v. United States, 867 F.3d 625, 630 (6th Cir. 2017) (internal quotation

marks omitted); see also Beckles v. United States, 137 S. Ct. 886, 903 n.4 (2017) (Sotomayor, J.,

concurring in judgment). Hence Robinson may not seek post-conviction relief under § 2255(f)(3).

       Robinson further argues that we should reconsider Raybon because, he says, the decision

was wrongly decided and conflicts with the decisions of other circuits. See Cross v. United States,

892 F.3d 288, 293-94 (7th Cir. 2018); Moore v. United States, 871 F.3d 72, 80-84 (1st Cir. 2017).

But see United States v. Greer, 881 F.3d 1241 (10th Cir. 2018); United States v. Brown, 868 F.3d
297, 301-04 (4th Cir. 2017). But we are bound by Raybon until the decision is overruled by the

Supreme Court or by this court sitting en banc. See Salmi v. Sec’y of Health & Human Servs., 774
F.2d 685, 689 (6th Cir. 1985).

       The district court’s judgment is affirmed.




                                                -2-